Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 1 of 22 PAGEID #: 10978




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS


  NAWAZ AHMED,
                                                       :
                   Petitioner,                                      Case No. 2:07-cv-658

                                                       :            District Judge Michael H. Watson
          -vs.-                                                     Magistrate Judge Michael R. Merz

  MARC C. HOUK, Warden,
                                                       :
                   Respondent




                           REPORT AND RECOMMENDATIONS


          This capital habeas corpus case is before the Court on Petitioner’s Motion to Alter or

  Amend the Judgment pursuant to Fed.R.Civ.P. 59(e)(ECF No. 160) 1 which Respondent opposes

  (ECF No. 167).

          On September 21, 2020, the Court entered its Opinion and Order dismissing all claims and

  denying a certificate of appealability (“Opinion,” ECF No. 156; Judgment, ECF No. 157). As the

  Opinion notes, the Petition in this case pleads twenty-seven grounds for relief from Petitioner’s

  conviction and sentence of death for the killing of his estranged wife, and his sister-in-law, father-



  1
   The Motion to Amend is thirty-eight pages long. At that length, it is subject to S. D. Ohio Civ. R. 7.2(a)(3) which
  provides in part “In all cases in which memoranda exceed twenty pages, counsel shall include a combined table of
  contents and a succinct, clear, and accurate summary, not to exceed five pages, indicating the main sections of the
  memorandum and the principal arguments and citations to primary authority made in each section, as well as the pages
  on which each section and any sub-sections may be found.” Counsel essentially mock that Rule by writing as to each
  Ground for Relief “The Claim has merit. The Court should issue a certificate of appealability.” Those statements are
  not arguments, but conclusions. No authority is cited. Counsel’s disdain for the Rule is obvious. Instead of mock
  compliance, why not ask to be excused?

                                                           1
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 2 of 22 PAGEID #: 10979




  in-law, and niece. The Magistrate Judge recommended that relief be denied on all grounds for

  relief and that Ahmed be denied a certificate of appealability (Report and Recommendations, ECF

  No. 88, the “Report”). Petitioner objected only as to Grounds for Relief One, Two, Three, Five,

  Eight, Thirteen, Nineteen and Twenty-Seven (Corrected Objections, ECF No. 150) and thus has

  forfeited any objections as to the other nineteen grounds for relief. Thomas v. Arn, 474 U.S. 140

  (1985); Alspugh v. Mcconnell, 643 F.3d 162, 166 (6th Cir. 2011). District Judge Watson overruled

  all of Petitioner’s Corrected Objections and denied a certificate of appealability, adopting the result

  recommended by the Magistrate Judge. The instant Motion followed, challenging the result as to

  all eight grounds for relief on which objection had been made to the Report.



  Standard for Review of a Motion to Amend the Judgment



         For a district court to grant relief under Rule 59(e), “there must be ‘(1) a clear error of law;

  (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

  prevent manifest injustice.’” Betts v. Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009)

  (quoting Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496 (6th Cir. 2006)).


                 Motions to alter or amend judgment may be granted if there is a clear
                 error of law, see Sault Ste. Marie Tribe, 146 F.3d at 374, newly
                 discovered evidence, see id., an intervening change in controlling
                 constitutional law, Collison v. International Chem. Workers Union,
                 Local 217, 34 F.3d 233, 236 (4th Cir. 1994); Hayes v. Douglas
                 Dynamics, Inc., 8 F.3d 88, 90-91 n.3 (1st Cir. 1993); School District
                 No. 1J v. ACANDS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993), or to
                 prevent manifest injustice. Davis, 912 F.2d at 133; Collison, 34 F.3d
                 at 236; Hayes, 8 F.3d at 90-91 n.3. See also North River Ins. Co. v.
                 Cigna Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).

                 To constitute "newly discovered evidence," the evidence must have
                 been previously unavailable. See ACandS, 5 F.3d at 1263; Javetz v.

                                                    2
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 3 of 22 PAGEID #: 10980




                  Board of Control, Grand Valley State Univ. 903 F. Supp. 1181, 1191
                  (W.D. Mich. 1995)(and cases cited therein); Charles A. Wright, 11
                  Federal Practice and Procedure § 2810.1 at 127-28 (1995).

  Gencorp, Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999), accord, Nolfi v.

  Ohio Ky. Oil Corp., 675 F.3d 538, 551-52 (6th Cir. 2011), quoting Leisure Caviar, LLC v. United

  States Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010).

         A motion under Fed. R. Civ. P. 59(e) is not an opportunity to reargue a case. Sault Ste.

  Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)(citation omitted).

  Thus, parties should not use them to raise arguments which could and should have been made

  before judgment issued. Id. Motions under Rule 59(e) must establish either a manifest error of law

  or must present newly discovered evidence. Id. In ruling on an Fed.R.Civ.P. 59(e) motion, “courts

  will not address new arguments or evidence that the moving party could have raised before the

  decision issued. See 11 C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure §2810.1,

  pp. 163-164 (3d ed. 2012) (Wright & Miller); accord, Exxon Shipping Co. v. Baker, 554 U. S. 471,

  485-486, n. 5 (2008) (quoting prior edition).” Bannister v. Davis, 140 S. Ct. 1698, 1703, 207 L.Ed.

  2d 58 (2020).

         Petitioner’s Motion to Amend is measured against this standard.



  Ground One: Denial of Counsel of Choice



         In his First Ground for Relief, Petitioner claimed he was denied the right to retain counsel

  of his choice by the way the involved divisions of the Belmont County Court of Common Pleas

  restricted his ability to spend marital and probate assets. The Report concluded this ground for

  relief was both procedurally defaulted and without merit. As to procedural default, the Opinion



                                                  3
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 4 of 22 PAGEID #: 10981




  agreed that Ahmed failed to fairly present this claim to the state courts because the Sixth

  Amendment claims he did present were legally and factually distinct from this claim (ECF No.

  156, PageID 10556-64). Even if the claim were not procedurally defaulted, the Opinion found it

  was without merit because there was no evidence of record from which it could be found the trial

  court prevented Ahmed from hiring counsel of his choice. Id. at PageID 10564-74. Ahmed objects

  to both conclusions.



  Procedural Default of the First Ground for Relief



         Ahmed asserts four errors of law in the Opinion as to the finding of procedural default on

  Ground One:



  The denial of counsel of choice is intertwined with the issues raised by Ahmed in the Ohio
  Supreme Court and thus was raised in that court.


         Ahmed claims his counsel of choice claim is “inextricably intertwined” with his claim that

  appointed counsel should have been removed and was therefore fairly presented to the Supreme

  Court of Ohio (Motion, ECF No. 160, PageID 10632, relying on Dando v. Yukins, 461 F.3d 791

  (6th Cir. 2006)). In Dando the Sixth Circuit granted a certificate of appealability on two questions:

  “(1) whether the sentencing court abused its discretion in denying Dando's motion for an expert

  witness, and (2) whether trial counsel was ineffective for failing to pursue a duress defense” and

  found these two questions “inherently intertwined.” 461 F.23d at 797. On that basis, the court

  overruled a fair presentation procedural default defense:

                 Given our determination that the two issues from the certificate of
                 appealability are in fact one in the same and that Dando adequately
                 referenced the ineffective assistance of counsel claim in her state

                                                   4
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 5 of 22 PAGEID #: 10982




                   court filings, we conclude that Dando did indeed present this claim
                   to the state courts. She has thus "exhausted the remedies available
                   in the courts of the State" as required under section 2254.

  Id.

         The Dando majority did not engage in a general analysis of “fair presentation” as a habeas

  prerequisite or attempt to formulate any general rule on the subject. Instead it found, on the

  particular facts of that case, that the ineffective assistance of trial counsel claim had been fairly

  presented. Ahmed cites no case in which presenting a claim of ineffective assistance of trial

  counsel because of conflict of interest or denying a request for self-representation, the two Sixth

  Amendment claims he expressly made, was held to fairly present a claim of denial of the right to

  retain counsel of one’s choice.

         A petitioner fairly presents a federal habeas claim to the state courts only if he “asserted

  both the factual and legal basis for his claim. Hicks v. Straub, 377 F.3d 538 (6th Cir. 2004), citing

  McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000); and Picard v. Connor, 404 U.S. 270, 276,

  277-78 (1971).

         If a petitioner’s claims in federal habeas rest on different theories than those presented to

  the state courts, they are procedurally defaulted. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir.

  2006); Lorraine v. Coyle, 291 F.3d 416, 425 (6th Cir. 2002), citing Wong v. Money, 142 F.3d 313,

  322 (6th Cir. 1998); Lott v. Coyle, 261 F.3d 594, 607, 619 (6th Cir. 2001)(“relatedness” of a claim

  will not save it). The Sixth Circuit recently reiterated this “same claim” requirement. Allen v.

  Mitchell, 953 F.3d 858 (6th Cir. 2020). This Court made no error of law in relying, as it did, on

  McMeans (Opinion, ECF No. 156, PageID 10561).




                                                   5
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 6 of 22 PAGEID #: 10983




  The issue of the denial of counsel of choice was before the Ohio Supreme Court because it is
  legally required to review the entire record in capital cases.


           Ahmed next argues the Supreme Court of Ohio was required to consider his counsel of

  choice claim because that court is required to review the “entire record” in capital cases (Motion,

  ECF No. 157, PageID 10632, citing Ohio Revised Code § 2929.05(A)).

           Ahmed cites no decision of the Ohio Supreme Court or the Sixth Circuit which interprets

  this statute to require the Ohio Supreme Court to raise sua sponte claims that the parties have not

  presented. Indeed, the statute says the supreme court “shall review the judgment in the case and

  the sentence of death . . .in the same manner that they review other criminal cases,” except that

  it is to independently consider the evidence for aggravating circumstances and whether the death

  sentence is proportionate. 2 The phrase “entire record” does not appear in Ohio Revised Code §

  2929.05(A). The fact (on which Ahmed relies) that the Supreme Court of Ohio recognized that

  the counsel of choice claim had been an issue in the trial court does not logically imply it was still

  an issue on appeal.

           This Court did not commit legal error in failing to find Ahmed’s counsel of choice claim


  2
    The full text of the statute reads: “(A) Whenever sentence of death is imposed pursuant to sections 2929.03 and
  2929.04 of the Revised Code, the court of appeals, in a case in which a sentence of death was imposed for an offense
  committed before January 1, 1995, and the supreme court shall review upon appeal the sentence of death at the same
  time that they review the other issues in the case. The court of appeals and the supreme court shall review the judgment
  in the case and the sentence of death imposed by the court or panel of three judges in the same manner that they review
  other criminal cases, except that they shall review and independently weigh all of the facts and other evidence
  disclosed in the record in the case and consider the offense and the offender to determine whether the aggravating
  circumstances the offender was found guilty of committing outweigh the mitigating factors in the case, and whether
  the sentence of death is appropriate. In determining whether the sentence of death is appropriate, the court of appeals,
  in a case in which a sentence of death was imposed for an offense committed before January 1, 1995, and the supreme
  court shall consider whether the sentence is excessive or disproportionate to the penalty imposed in similar cases.
  They also shall review all of the facts and other evidence to determine if the evidence supports the finding of the
  aggravating circumstances the trial jury or the panel of three judges found the offender guilty of committing, and shall
  determine whether the sentencing court properly weighed the aggravating circumstances the offender was found guilty
  of committing and the mitigating factors. The court of appeals, in a case in which a sentence of death was imposed
  for an offense committed before January 1, 1995, or the supreme court shall affirm a sentence of death only if the
  particular court is persuaded from the record that the aggravating circumstances the offender was found guilty of
  committing outweigh the mitigating factors present in the case and that the sentence of death is the appropriate
  sentence in the case.”

                                                             6
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 7 of 22 PAGEID #: 10984




  was before the Supreme Court of Ohio because it was required to review the “entire record.”


  Ahmed's Claim That He Was Denied Counsel of Choice Was Fairly Presented in his pro se
  Motion for Reconsideration as well as in Other Motions Ahmed filed in the Ohio Supreme Court.


         Ahmed claims he fairly presented his counsel of choice claim in pro se filings that he made

  in the Supreme Court of Ohio. He claims error in this Court’s finding that denial of those filings

  was procedural rather than on the merits (Motion, ECF No. 160, PageID 10633-34). However, the

  Opinion addressed the Report’s reasons for concluding that those decisions were procedural rather

  than on the merits, thus rebutting the merits decision presumption of Harrington v. Richter, 562

  U.S. 86, 103 (2011)(ECF No. 156, PageID 10561-62).

         The Motion asserts that the language of the Ohio Supreme Court in denying these filings

  makes it clear the rulings were on the merits. Ahmed makes no new argument, but incorporates

  his Corrected Objections (ECF No. 150, PageID 10439). The Magistrate Judge has reviewed the

  cited language and finds it just as opaque and summary at he did in the original Report. Certainly

  the language contains less of a purported discussion of the merits than the standard form entry,

  signed by the Chief Justice of Ohio, declining appellate jurisdiction in felony appeals. In any

  event, this argument is merely a reargument of the point made in the Corrected Objections and

  adds no new law to show, e.g., that any court has found language like that used in denying the

  Motion for Reconsideration to be a ruling on the merits. The Court committed no manifest error

  of law in finding to the contrary.


  There was no rule prohibiting hybrid representation at the time of Ahmed’s trial, appeal, and
  post conviction filings.


         One of the requirements for the procedural default defense in habeas is that the rule relied

  on by the state court must have been firmly established and regularly followed. Maupin v. Smith,

                                                  7
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 8 of 22 PAGEID #: 10985




  785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357 (6th Cir. 2007).

  The Report found that Ohio’s rule against hybrid representation in criminal cases was firmly

  established and regularly followed as of the time of Ahmed’s appeal to the Supreme Court of Ohio

  (ECF No. 88, PageID 2134). The Opinion accepted this position (ECF No. 156, PageID 10562).

           The Report relied on State v. Martin, 103 Ohio St.3d 385 (2004). The Motion to Amend

  argues that “[i]n Martin, the court held for the first time that the right to the assistance of counsel and

  the right to pro se representation could not be exercised simultaneously. Id. at syl. 1 3” (ECF No. 160,

  PageID 10634). The Motion continues:

                    Prior to Martin, the Ohio Supreme Court had ruled that there was no
                    right to hybrid representation but had not prohibited it and left the
                    decision of whether to allow it to the discretion of each court. State
                    v. Thompson, 33 Ohio St.3d 1, 6-7 (1987)[;] State v. Landrum, 53
                    Ohio St. 3d 107, 119 (1990).

  Id. at PageID 10634-35. The Motion argues it was legal error to rely on cases decided after Martin

  to show the rule against hybrid representation was regularly followed because Ahmed’s pro se

  filings were made before Martin. Id. at PageID 10635-36.

           The Magistrate Judge disagrees. The Ohio Supreme Court’s decision in Thompson from

  1987 says nothing about discretion to allow hybrid representation but instead holds:

                    Appellant, in his seventh proposition of law, argues that he should
                    have been permitted to act as co-counsel in his own behalf during
                    the trial. Appellant argues that a hybrid representation of criminal
                    defendant and defense counsel both preserves the reliability of the
                    judicial process and protects his dignity. We do not agree. Neither
                    the United States Constitution, the Ohio Constitution nor case law
                    mandates such a hybrid representation. See McKaskle v. Wiggins
                    (1984), 465 U.S. 168. Although appellant has the right either to
                    appear pro se or to have counsel, he has no corresponding right to

  3
    The opinion in Martin does have a syllabus, but the syllabus rule under which the syllabus stated the controlling law
  of the case was was abolished in 2002 when the Supreme Court of Ohio completely revised the Ohio Rules for the
  Reporting of Opinions. As of July 1, 2012, the relevant rule reads “All majority opinions of the Supreme Court shall
  have the same authority, whether issued per curiam or as an opinion authored by a justice and whether or not they
  have a syllabus.”


                                                            8
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 9 of 22 PAGEID #: 10986




                 act as co-counsel on his own behalf. Accordingly, appellant's
                 seventh proposition of law is not well-taken.

  33 Ohio St. 3d at 6-7. In Landrum the Supreme Court of Ohio relied on Thompson to hold

  Landrum had no right to act as co-counsel at trial. In Martin the Supreme Court squarely held that

  the rights to self-representation and to counsel could not be exercised simultaneously, saying it

  was reaffirming Ohio law in holding that the right to proceed pro se and to have counsel could

  not be exercised simultaneously. Id. ¶ 32.

         Post-Martin cases cited in the Opinion recognize that it has long been the rule in Ohio that

  a defendant is not entitled to hybrid representation. For example, in State v. Ferguson, 108 Ohio

  St. 3d 451 (2006), the court held:

                  [**P97] Ferguson has no constitutional right to self-representation
                 in the appellate process on direct appeal. Martinez v. California
                 Court of Appeal, Fourth Appellate Dist. (2000), 528 U.S. 152, 163,
                 120 S.Ct. 684, 145 L.Ed.2d 597. Furthermore, "[a] defendant has no
                 right to a 'hybrid' form of representation wherein he is represented
                 by counsel, but also acts simultaneously as his own counsel." State
                 v. Keenan (1998), 81 Ohio St.3d 133, 138, 1998 Ohio 459, 689
                 N.E.2d 929, citing McKaskle v. Wiggins (1984), 465 U.S. 168, 183,
                 104 S.Ct. 944, 79 L.Ed.2d 122.


         In sum, Martin did not adopt a new rule forbidding hybrid representation. Instead, it and

  the later cases cited in the Opinion documented the long-standing practice of Ohio courts in

  disallowing hybrid representation in criminal cases. Even if Ohio courts had discretion prior to

  State v. Martin to allow hybrid representation, the Supreme Court has held a rule can be firmly

  established and regularly followed even if the appropriate exercise of discretion may permit

  consideration of a federal claim in some cases but not in others. Walker v. Martin, 562 U.S. 307,

  316 (2011), citing Beard v. Kindler, 558 U.S. 53, 60-61 (2009).




                                                  9
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 10 of 22 PAGEID #: 10987




                  Beard and Walker, when read together, permit a state procedural
                  rule to serve as an adequate state ground for preventing review of a
                  habeas petition even if the state rule accords courts broad discretion.

   Stone v. Moore, 644 F.3d 342, 348 (6th Cir. 2011).

          The Motion to Amend does not show a manifest error of law in relying on this consistent

   line of Ohio authority.



   Merits of the First Ground for Relief



          Alternatively, the Report concluded Ahmed’s First Ground was without merit (ECF No.

   88, PageID 2147-61, discussing at length the evidence on this claim). The District Judge’s Opinion

   adopted this conclusion (ECF No. 156, PageID 10564-74). The Motion to Amend, however,

   argues this claim is meritorious (ECF No. 160, PageID 10637-45).

          Ahmed’s Motion argues that this Court put an inappropriate construction on the facts

   underlying this claim; it does not present any new evidence. Without rehearsing the evidence, the

   Magistrate Judge is not persuaded that the Court committed any manifest error of law in deciding

   relief was not warranted on the merits of the First Ground for Relief.



   Ground Two: Ineffective Assistance of Trial Counsel: Conflict of Interest



          In his Second Ground for Relief, Ahmed contends suffered ineffective assistance of trial

   counsel because he was forced to go to trial with counsel who labored under a conflict of interest.

   (Petition, Doc. No. 35 at PageID 199). The Report concluded that the state court decision on this

   claim was entitled to deference under Antiterrorism and Effective Death Penalty Act of 1996 (Pub.


                                                    10
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 11 of 22 PAGEID #: 10988




   L. No 104-132, 110 Stat. 1214)(the "AEDPA")(Report, ECF No. 88, PageID 2171). The District

   Court adopted the Report on this point and rejected Ahmed’s attempt to inject a new factual basis

   (Opinion, ECF No. 156, PageID 10575-83).

          The Motion to Amend essentially reargues the merits of this Ground for Relief and raises

   no argument that was not sufficiently considered by the Court in entering judgment.



   Ground Three: Denial of Right of Self-Representation



          In his third ground for relief, Ahmed contends that he was denied his right to represent

   himself at trial as recognized in Faretta v. California, 422 U.S. 806, 835 (1975)(Petition, ECF No.

   35 at PageID 214-220).

          As to any asserted right to represent himself during the guilt phase of the trial, the Report

   concluded Ahmed had never made such a request, rebutting his twisted interpretations of the record

   (ECF No. 88, PageID 2171-75). As to the mitigation phase, although Ahmed did state he wanted

   to proceed pro se at that point, he refused to acknowledge the trial judge’s explanation of

   consequences. Id. at PageID 2175-77. The Supreme Court of Ohio affirmed denial of Ahmed’s

   request to proceed pro se. Id. at PageID 2177-78, citing State v. Ahmed, 103 Ohio St. 3d 27, 44-

   45, 2004-Ohio-4190 ¶¶ 102-108 (2004). The Report concluded this was not an unreasonable

   application of relevant Supreme Court precedent and was therefore entitled to deference under 28

   U.S.C. § 2254(d)(1)(ECF No. 88, PageID 2178-82). The Opinion adopted the Report’s position

   on Ground Three (ECF No. 156, PageID 10583-95).

          In claiming there is an error of law in the Opinion regarding Ahmed’s request to represent

   himself, the Motion to Amend cites a document labeled “Pro Se Motion: Removal of Court-



                                                   11
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 12 of 22 PAGEID #: 10989




   Appointed Attorneys,” filed December 21, 2000 (Appendix, ECF No. 90-1, PageID 2764, et seq.).

   This document is not a “smoking gun” that disproves the conclusions of the Supreme Court of

   Ohio, the Magistrate Judge, and this Court. Petitioner has filed many documents pro se, including

   many in this Court, essentially claiming the right to hybrid representation, to force his appointed

   attorneys to do what he wanted and wants done in the litigation. Ultimately Ahmed failed to meet

   the reasonable requirements of the Common Pleas Judge to discharge his appointed counsel. The

   Motion ultimately concluded on this portion of Ground Three “The record shows that Ahmed’s goal

   was to represent himself so he could then hire his own lawyer.” (ECF No. 160, PageID 10653). That

   does not amount to an unequivocal documented request to represent himself at the guilt phase of the

   trial.

            Regarding Ahmed’s request to represent himself during the mitigation phase, the Motion to

   Amend asserts:

                    The Ohio Supreme Court’s decision that Ahmed’s comments made
                    his assertion of the right to self-representation equivocal was an
                    unreasonable application of United States Supreme Court precedent
                    and an unreasonable determination of fact in light of the evidence.
                    There is no requirement in Faretta that the accused must
                    acknowledge in writing that he was advised of his rights – Ahmed
                    made the acknowledgment that on the record. Doc. 92-5, Trans.,
                    PageID# 9327 (“Advice has been given.”) In addition, he signed the
                    entry saying the same thing. Doc. 90-5, OSC Opinion, PageID#
                    4160; Doc. 92-5, Trans., PageID#9326. Ahmed’s written remarks
                    and insistence that he had been advised of his rights but that his
                    rights had not been observed in no way changed his
                    acknowledgement that he had been advised of his rights. This court
                    was mistaken when it deferred to the Ohio Supreme Court on this
                    issue. Doc. 156, Opinion & Order, PageID# 10594.

   (Motion to Amend, ECF No. 160, PageID 10654-55.) This argument turns the required analysis

   under 28 U.S.C. § 2254(d) completely on its head. There is no Supreme Court precedent known

   to the Magistrate Judge which holds that a trial court cannot nail down a Faretta claim by insisting

   on an unequivocal written waiver. Doing so seems particularly prudent in this case, given

                                                    12
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 13 of 22 PAGEID #: 10990




   Ahmed’s constant and repeated equivocation.

          Ahmed has shown no error of law in the Court’s disposition of the Third Ground for Relief.



   Ground Five: Ineffective Assistance of Appellate Counsel



          In his Fifth Ground for Relief, Ahmed claimed he received ineffective assistance of

   appellate counsel on his direct appeal to the Supreme Court of Ohio (Petition, ECF No. 35 at

   PageID 246-55). The Report rejected Respondent’s procedural default defense to this claim except

   as to omitted propositions of law ten, eleven, twelve, and thirteen (Report, ECF No. 88, PageID

   2186-91). It then analyzed at length the merits of this claim and found it was without merits. Id.

   at PageID 2191-2218. The Opinion adopted the Report’s conclusions on this Ground for Relief

   (ECF No. 156, PageID 10595-97). The Motion to Amend relies on prior presentations of this

   claim which the Court has already considered and which the Motion to Amend gives no reasons

   for reconsideration.



   Ground Eight: Trial By A Biased Judge



          In his Eighth Ground for Relief, Ahmed contends he was denied due process because the

   trial judge was biased against him throughout his trial. (Petition, ECF No. 35 at PageID 273-77).

   Respondent defended on the grounds this claim was both procedurally defaulted and meritless.

   (Return of Writ, ECF No. 61 at PageID 1004-6). The Report found that Ahmed had not properly

   preserved the claim and it was therefore procedurally defaulted (ECF No. 88, PageID 2228-30).

   The Opinion adopted this conclusion and also found the claim was without merit (ECF No. 156,



                                                  13
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 14 of 22 PAGEID #: 10991




   PageID 10597-99).

          The Motion to Amend argues Ahmed showed in his Corrected Objections that this claim

   had been adjudicated by the Supreme Court of Ohio (ECF No. 160, PageID 10657 citing ECF No.

   150, PageID 10483-86). When one examines those pages of the Corrected Objections, however,

   one finds no citation to any place where the Supreme Court of Ohio dealt with this claim on the

   merits, although it is correct that the Chief Justice rejected Ahmed’s Affidavit of Disqualification

   of Judge Sargus.     The Report questioned whether presenting the claim in an Affidavit of

   Disqualification was an appropriate way of preserving this claim. Ahmed also presented the claim

   a part of his Motion to Reopen the Appeal as an omitted proposition of law. The Report found in

   its analysis of Ground Five for Relief that the time limit for filing a motion to reopen was not

   firmly established and regularly followed at the time of Ahmed’s motion.

          Aside from the possible time-limit default, presenting a claim as an omitted proposition of

   law in an ineffective assistance of appellate counsel claim does not preserve that claim for merits

   review by a habeas court. An Ohio App. Rule 26(B) application, which is the prescribed method

   for raising an ineffective assistance of appellate counsel claim in the Ohio appellate courts,

   preserves for habeas review only the ineffective assistance of appellate counsel arguments, not the

   underlying substantive arguments. Wogenstahl v. Mitchell, 668 F.3d 307, 338 (6th Cir. 2012),

   citing Lott v. Coyle, 261 F.3d 594, 612 (6th Cir. 2001). “The Lott court explained that permitting

   an Ohio prisoner to raise a substantive claim in a Rule 26(B) motion "would eviscerate the

   continued vitality of the procedural default rule; every procedural default could be avoided, and

   federal court merits review guaranteed, by claims that every act giving rise to every procedural

   default was the result of constitutionally ineffective counsel." Id. Logically, the same is true of an

   application to reopen a direct appeal to the Supreme Court of Ohio in a capital direct appeal. The



                                                    14
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 15 of 22 PAGEID #: 10992




   Motion to Amend does not show the Court’s conclusion on procedural default is an error of law.

          The Opinion also rejected this Eighth Ground for Relief on the merits (ECF No. 156,

   PageID 10598-99). In the Motion to Amend, Ahmed cites three bases for finding Merit in this

   Eighth Ground. First he argues Judge Sargus’s orders dealing with his funds were ultra vires (ECF

   No. 160, PageID 10657-58). Whether or not that is so is a question of Ohio law. Ahmed’s cited

   authority, State, ex rel Litty, v. Leskovyansky, 77 Ohio St. 3d 97 (1996), establishes that a writ of

   prohibition is available to prevent an Ohio Common Pleas judge from entering orders beyond his

   or her jurisdiction. Ahmed cites no attempt on his part to invoke that authority and no Supreme

   Court authority for the proposition that a trial judge’s assertion of jurisdiction in such

   circumstances renders the judgment in a related criminal case unconstitutional.

          Ahmed next argues Judge Sargus “had a financial interest in how Ahmed’s case was

   adjudicated which violates Tumey v. Ohio, 273 U.S. 510, 523 (1927)” (ECF No. 160, PageID 10658).

   Ahmed’s quotation from the record which is supposed to show the judge’s financial interest, instead

   shows a financial interest of the Belmont County Public Defender. In Tumey the Supreme Court found

   that a conviction in an Ohio mayor’s court where the mayor was paid as a judge only for convictions

   and where he had fiscal responsibility for the village o which he was mayor violated the Due Process

   Clause. Ohio Common Pleas judges are paid a salary by the State and have no fiscal responsibility for

   county public defender commissions.

          Tumey continues to be good law and the Supreme Court has recognized that decision by a

   biased judge is unconstitutional. Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009); Williams

   v. Pennsylvania, 579 U.S. ___, 136 S. Ct. 1899, 195 L. Ed. 2d 132 (2016). But nothing in those

   cases approaches a holding that Judge Sargus’s actions here were unconstitutional as evincing a

   personal financial interest.

          Ahmed lastly argues “[t]he trial judge displayed “marked personal feelings” against” him

                                                    15
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 16 of 22 PAGEID #: 10993




   (ECF No. 160, PageID 10658). Among the many behaviors in the record which reflects obstructive

   behavior by Ahmed are attempting to cross-examine the judge, rustling papers when the judge was

   speaking, and constant demands to change counsel. The Motion to Amend references one of their

   exchanges. But that exchange would not be enough to warrant disqualification, much less a finding

   that the conviction was unconstitutional.

             A disqualifying prejudice or bias must ordinarily be personal or extrajudicial. United

   States v. Sammons, 918 F.2d 592, 598 (6th Cir. 1990); Wheeler v. Southland Corp., 875 F.2d 1246,

   1250 (6th Cir. 1989). That is, it "must stem from an extrajudicial source and result in an opinion

   on the merits on some basis other than what the judge learned from his participation in the case."

   United States v. Grinnell Corp., 384 U.S. 563, 583 (1966); see also Youn v. Track, Inc., 324 F.3d

   409, 423 (6th Cir. 2003), citing Grinnell, supra; Bradley v. Milliken, 620 F.2d 1143, 1157 (6th Cir.

   1980), citing Grinnell, supra; Woodruff v. Tomlin, 593 F.2d 33, 44 (6th Cir. 1979) (citation

   omitted). The Supreme Court has held:

                    Not establishing bias or partiality, however, are expressions of
                    impatience, dissatisfaction, annoyance, and even anger, that are
                    within the bounds of what imperfect men and women, even after
                    having been confirmed as federal judges, sometimes display. A
                    judge’s ordinary efforts at courtroom administration — even a stern
                    and short-tempered judge’s ordinary efforts at courtroom
                    administration — remain immune.

   Liteky v. United States, 510 U.S. 540, 554-55 (1994).

             The Court’s rejection of the Eighth Ground for Relief on the merits is not a manifest error

   of law.




                                                     16
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 17 of 22 PAGEID #: 10994




   Ground Thirteen: Gruesome Photographs



          In his thirteenth ground for relief, Ahmed contends that a videotape and numerous crime

   scene and autopsy photographs admitted at trial created an unacceptable risk of prejudice to him

   and violated his right to a fair trial, citing the Fourteenth Amendment. (Petition, ECF No. 35 at

   PageID 323-24).

          Although, as the Report found, Ahmed presented this claim to the Supreme Court of Ohio,

   that court relied exclusively on state evidence law in rejecting the claim (ECF No. 88, PageID

   2263-64). That court found “most of the photographs and slides and the crime-scene videotape

   admitted were relevant to prove the killer’s intent, illustrate witnesses’ testimonies, or give the

   jury an ‘appreciation of the nature and circumstances of the crimes.’” (ECF No. 88 at PageID 2264,

   quoting Ahmed, 103 Ohio St. 3d at 42-43, 2004-Ohio-4190 at ¶¶ 94-100). The Report noted that

   Harrington v. Richter, 562 U.S. 86, 103 (2011), did not preclude de novo review of this claim. Id.

          The Report concluded that the admitted photographs, although gruesome, were no more so

   than photographs introduced by the defense. Id. at PageID 2267-68. On the ultimate merits of the

   claim, the Report opines:

                  In Ahmed’s case, the prosecution showed admirable restraint in
                  presenting only eight crime scene photographs that show the
                  victims’ bodies, especially since there were four victims. The
                  videotape, a little more than five minutes in length altogether, did
                  not dwell on the gruesome features of the crime scene, and included
                  substantial footage of other, less gruesome evidence, as well. The
                  outcome of Ahmed’s trial and mitigation hearing were not likely to
                  have been different had the photographs and videotape been
                  excluded.

   Id. at PageID 2269. The Court adopted this conclusion, finding it was not changed as a result of

   adding the autopsy slides to the record which had not been available to the Magistrate Judge



                                                   17
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 18 of 22 PAGEID #: 10995




   (Opinion, ECF No. 156, PageID 10603-05).

          The Motion to Amend adds nothing to the argument and authority already presented in the

   Corrected Objections and rejected by the Court. It does not show any error in the Court’s Opinion.



   Ground Nineteen: Denial of a Speedy Trial


          In his nineteenth ground for relief, Ahmed contends that the prosecutor, his trial counsel,

   and the trial court all violated his right to a speedy trial. (Petition, ECF No. 35 at PageID 371-78).

   The Report rejected this claim when it was presented as an underlying claim to the Fifth Ground

   for Relief, asserting omission of this speedy trial claim was one of the ways in which Ahmed

   received ineffective assistance of appellate counsel (ECF No. 88, PageID 2294-95).

          The Opinion likewise concluded this claim was without merit, applying the test adopted by

   the Supreme Court in Barker v. Wingo, 407 U.S. 514 (1972)(ECF No. 156, PageID 10609-11).

   The Motion to Amend merely quarrels with this Court’s balancing of the Barker factors and does

   not show an error of law in denying this claim.



   Ground Twenty-Seven: Cumulative Error



          In Ground Twenty-Seven Ahmed argues that even if none of the preceding grounds

   justifies habeas corpus relief individually, they cumulate to warrant such relief. (Petition, ECF No.

   35 at 422-23). The Report rejected this argument, concluding that post-EADPA a petitioner cannot

   accumulate errors to obtain relief (Report, ECF No. 88, PageID 2318, citing Moreland v.

   Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012), quoting Hoffner v. Bradshaw, 622 F.3d 487, 513 (6th

   Cir. 2010), and Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005). The Opinion concluded this

                                                     18
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 19 of 22 PAGEID #: 10996




   was a correct statement of the law and adopted it (ECF No. 156, PageID 10611-12).

          The Motion to Amend asserts there is a circuit split on this question, but admits that the

   Sixth Circuit has not recognized cumulative error as a ground post-AEDPA (ECF No. 160, PageID

   10662-63). It claims a split even within the Sixth Circuit, citing the unpublished opinion in Mackey

   v. Russell, 148 Fed. App’x 355, 367 (6th Cir. 2005). Mackey, however, is not about cumulating

   trial court error, but cumulating deficiencies in counsel’s performance when deciding an

   ineffective assistance of trial counsel claim under Strickland v. Washington, 466 U.S. 668 (1984).

          The Court’s decision on the Twenty-seventh Ground for Relief follows binding Sixth

   Circuit precedent and is not in error.



   Certificate of Appealability



          The Report recommended that Ahmed be denied a certificate of appealability (ECF No.

   88, PageID 2318) and the Court adopted that recommendation (ECF No. 156, PageID 10612).

          The Motion to Amend, of course, seeks a certificate of appealability on each Ground for

   Relief addressed in the Corrected Objections. The arguments, however, are largely conclusory.

   For example, as to Ground Two, the Motion to Amend argues:

                  A certificate of appealability should be granted because reasonable
                  jurists could debate whether the Ohio Supreme Court decision was
                  a reasonable determination of fact in light of the evidence and a
                  reasonable application of United States Supreme Court precedent
                  because the court failed to consider all the circumstances
                  surrounding appointed counsels’ conflict and the broken attorney-
                  client relationship they had with Ahmed.


   (ECF No. 160, PageID 10651). As to Ground Five, the Motion claims:




                                                   19
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 20 of 22 PAGEID #: 10997




                  A certificate of appealability should be granted because reasonable
                  jurists could debate whether the Ohio Supreme Court decision was
                  a reasonable determination of fact in light of the evidence and a
                  reasonable application of United States Supreme Court precedent
                  because the court failed to consider all the circumstances
                  surrounding appointed counsels’ conflict and the broken attorney-
                  client relationship they had with Ahmed.

   (ECF No. 160, PageID 10657). The argument is somewhat more extended on other Grounds for

   Relief, but fails to come to grips with the appropriate standard for granting a certificate of

   appealability, recently re-stated by the Sixth Circuit:

                  In short, a court should not grant a certificate without some
                  substantial reason to think that the denial of relief might be incorrect.
                  Crucially, in applying this standard, a court must consider not only
                  the merits of the underlying constitutional claim but also any
                  procedural barriers to relief. Buck v. Davis, 137 S. Ct. 759, 777, 197
                  L. Ed. 2d 1 (2017); Slack [v. McDaniel], 529 U.S. at 484-85; see
                  also Dufresne v. Palmer, 876 F.3d 248, 254 (6th Cir. 2017). To put
                  it simply, a claim does not merit a certificate unless every
                  independent reason to deny the claim is reasonably debatable.

   Moody v. United States, 958 F.3d 485, 488 (6th Cir. 2020).

                  [T]he standards for a certificate are no mere technicality. Quite the
                  contrary. By authorizing extra appeals, improper certificates add to
                  the "profound societal costs" of habeas litigation while sapping
                  limited public resources. Calderon v. Thompson, 523 U.S. 538, 554,
                  118 S. Ct. 1489, 140 L. Ed. 2d 728 (1998) (quoting Smith v. Murray,
                  477 U.S. 527, 539, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). For
                  one, they divert our time and attention from the cases Congress
                  actually meant us to hear, often leading us to appoint counsel and
                  schedule argument in cases that we later find to be insubstantial. For
                  another, they require state and federal government attorneys to
                  devote their time and attention to defending appeals that should
                  never have existed. Plus, they may even harm those habeas
                  petitioners whose claims really do merit an appeal because it could
                  "prejudice the occasional meritorious [claim] to be buried in a flood
                  of worthless ones." Brown v. Allen, 344 U.S. 443, 537, 73 S. Ct. 397,
                  97 L. Ed. 469 (1953) (Jackson, J., concurring). In short, it's critical
                  that courts follow the rules Congress set.

   Moody, 958 F.3d at 493.


                                                     20
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 21 of 22 PAGEID #: 10998




            Because this Court’s decision on none of the Grounds for Relief addressed in the Corrected

   Objections has been shown to meet the standard in Moody, Ahmed should be denied a certificate

   of appealability. In particular with respect to the cumulative error claim, while Ahmed has posited

   that some other circuits have accepted such claims, he has not shown that any reasonable jurist has

   interpreted Sixth Circuit precedent to allow such a claim. Any reasonable jurist deciding Ahmed’s

   case in the Sixth Circuit would be bound by the published Sixth Circuit precedent cited in the

   Opinion on this point. And, of course, this Court is not the last word on this question; the Sixth

   Circuit will consider it de novo 4 if Ahmed raises it.



   Conclusion



            The Magistrate Judge respectfully recommends that the Motion to Amend be denied.



   December 14, 2020.

                                                                             s/ Michael R. Merz
                                                                            United States Magistrate Judge




                                     NOTICE REGARDING OBJECTIONS



   Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
   proposed findings and recommendations within fourteen days after being served with this Report
   and Recommendations. Such objections shall specify the portions of the Report objected to and
   shall be accompanied by a memorandum of law in support of the objections. A party may respond
   to another party’s objections within fourteen days after being served with a copy thereof. Failure

   4
    Although Congress initially assigned the certificate of appealability question to the circuit courts, those courts quickly
   delegated the initial task to the District Courts and that delegation is now codified in Rule 11 of the Rules Governing
   § 2254 Cases. Nonetheless, circuit courts consider the question de novo, rather than reviewing district court denials.

                                                              21
Case: 2:07-cv-00658-MHW-MRM Doc #: 174 Filed: 12/14/20 Page: 22 of 22 PAGEID #: 10999




   to make objections in accordance with this procedure may forfeit rights on appeal.




                                                  22
